DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US PG Pub 2008/0023831, hereinafter Nishimura).
Regarding claim 1, figure 17c of Nishimura discloses a wire bond, comprising:
a first attachment ball (B on the right);
a first wire (112) having a first portion contacting the first attachment ball and a second portion;
a second attachment ball (B on the left); and
a second wire (11113) having a first portion contacting the second attachment ball and a second portion, wherein the second portion of the first wire is connected to and in direct physical contact with the second portion of the second wire.
Regarding claim 2, figure 17c of Nishimura discloses lateral sidewalls of the second portions are bonded together.
Regarding claim 4, figure 17c of Nishimura discloses the first attachment ball is aligned with the second attachment ball (along a line that intersects both attachment balls).
Regarding claim 5, figure 17c of Nishimura discloses the first attachment ball is not aligned with the second attachment ball (along a horizontal line that runs through the first attachment ball).
Regarding claim 7, figure 17c of Nishimura discloses the first attachment ball is coupled to a first substrate.
Regarding claim 8, figure 17c of Nishimura discloses the second attachment ball is coupled to a second substrate.
Regarding claim 9, figure 17c of Nishimura discloses the first substrate is oriented face-to-face with respect to the second substrate.
Regarding claim 10, figure 17c of Nishimura discloses the first substrate is a die and wherein the second substrate is a package substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
Regarding claims 3 and 6, Nishimura does not explicitly disclose the lengths of first wire and the second wires with respect to each other.
However, the first and second wires are inherently equal in length or they are not.  Furthermore, it would have been obvious to form the first and second wire to have lengths of equal or different lengths, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 11, Nishimura does not explicitly disclose the first substrate is a die and wherein the second substrate is a die.
However, it would have been obvious to form the device of Nishimura to have a stack of three (or more die) for the purpose of forming a high density device and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
As the attachment balls on two of the die such as the first and third in the stack can be interpreted to read on the first and second attachment balls.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895